In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0373V
                                     Filed: August 15, 2016
                                         UNPUBLISHED

****************************
CORI MARSHALL,                           *
                                         *
                     Petitioner,         *       Ruling on Entitlement; Concession;
v.                                       *       Influenza (“Flu”) Vaccine; Shoulder
                                         *       Injury Related to Vaccine Administration
SECRETARY OF HEALTH                      *       (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                      *       (“SPU”)
                                         *
                     Respondent.         *
                                         *
****************************
Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for petitioner.
Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On March 23, 2016, Cori Marshall (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she developed right shoulder pain and
right arm pain as a result of an influenza (“flu”) vaccine she received on October 14,
2014. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

       On August 15, 2016, respondent filed her Rule 4(c) report and Proffer on
Damages in which she concedes that petitioner is entitled to compensation in this case.
Respondent’s Rule 4(c) Report at 1. Specifically, respondent states that petitioner’s
alleged injury is consistent with shoulder injury related to vaccine administration
(“SIRVA”) and that her claim satisfies the Althen requirements. Id. at 4. Respondent


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
further agrees that petitioner has met the statutory requirements by suffering the
residual effects of her condition for more than six months. Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2